Title: From George Washington to John Jay, 18 May 1786
From: Washington, George
To: Jay, John



Dear Sir,
Mount Vernon 18th May 1786.

In due course of Post, I have been honoured with your favours of the 2d & 16th of March; since which I have been a good deal engaged, and pretty much from home.
For the inclosure which accompanied the first, I thank you. Mr Littlepage seems to have forgot what had been his situation—What was due to you—and indeed what was necessary for his own character. And his Guardian I think, seems to have forgot every thing.
I coincide perfectly in sentiment with you, my dear Sir, that there are errors in our National Government which call for correction; loudly I will add; but I shall find my self happily mistaken if the remedies are at hand. We are certainly in a delicate situation, but my fear is that the people are not yet sufficiently

misled to retract from error! To be plainer, I think there is more wickedness than ignorance, mixed with our councils. Under this impression, I scarcely know what opinion to entertain of a general Convention. That it is necessary to revise, and amend the articles of Confederation, I entertain no doubt; but what may be the consequences of such an attempt is doubtful. Yet, something must be done, or the fabrick must fall. It certainly is tottering! Ignorance & design, are difficult to combat. Out of these proceed illiberality, improper jealousies, and a train of evils which oftentimes, in republican governments, must be sorely felt before they can be removed. The former, that is ignorance, being a fit soil for the latter to work in, tools are employed which a generous mind would disdain to use; and which nothing but time, and their own puerile or wicked productions, can show the inefficacy and dangerous tendency of. I think often of our situation, and view it with concern. From the high ground on which we stood—from the plain path which invited our footsteps, to be so fallen!—so lost! is really mortifying. But virtue, I fear, has, in a great degree, taken its departure from our Land, and the want of disposition to do justice is the sourse of the national embarrassments; for under whatever guise or colourings are given to them, this, I apprehend, is the origin of the evils we now feel, & probably shall labour for sometime yet. With respectful Complimts to Mrs Jay—and sentiments of sincere friendship—I am—Dear Sir Yr most Obedt Hble Servt

Go: Washington


P.S. Will you do me the favor to forward the enclosed, with any dispatches of your own, for England?

